Citation Nr: 1514009	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2011 satisfied the duty to notify provisions with respect to entitlement to a TDIU.  The letter notified the Veteran of the factors pertinent to the establishment of a TDIU, and establishment of an effective date in the event of grant of a TDIU.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2011, VA was informed that the Social Security Administration was not in possession of any of the Veteran's medical records.  See 38 C.F.R. § 3.159(c)(2) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran was provided a VA examination with regard to his claim for a TDIU in February 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate for decision making.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file, considered the Veteran's reported symptomatology, examined the Veteran, conducted diagnostic testing on the Veteran, and addressed the impact of the Veteran's service-connected disabilities on his ability to work.  The examination was thorough, and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examination to be adequate for decision making.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Since August 18, 2010, one year prior to the date of the Veteran's claim for a TDIU, the Veteran has been service-connected for ischemic heart disease, rated at 10 percent prior to April 12, 2011, and 60 percent from April 12, 2011; diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities was 60 percent prior to April 12, 2011, and has remained at 80 percent threafter during the rating period on appeal.  Accordingly, the schedular percentage requirements for a TDIU are met for the period on appeal from April 12, 2011.  38 C.F.R. § 4.16(a).

For the period from August 18, 2010 through April 11, 2011, the schedular percentage requirements for a TDIU were not met.  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extraschedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must first be determined whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, prior to a referral for a determination as to whether he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to April 12, 2011.  The rating board did not refer this case for extraschedular consideration.

The Veteran indicated on his August 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he has a high school education with no additional training.  He also indicated that he worked at a concrete block plant from 1979 to June 2006.  Most recently, he worked fulltime at a Walmart from September 2007 to October 2010, and reported that he left that position because his health was deteriorating and he could not remain on his feet due to his neuropathy and ischemic heart disease.

The Veteran's last employer, Walmart, was contacted for additional information.  In December 2011, the employer returned an incomplete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  On the form, the employer indicated that it employed the Veteran from July 2006 to October 2010 as a maintenance worker, and that the Veteran separated from the employer in October 2010 due to retirement.  The employer did not provide some requested information, such as the Veteran's hours and pay; however, the Veteran provided this missing information on his August 2011 VA Form 21-8940.

In June 2009, prior to the Veteran's submission of a claim for TDIU, the Veteran was afforded a peripheral nerves VA examination.  At the examination, the Veteran reported symptoms of numbness in the hands and feet, pain, loss of grip strength, weakness, and impaired coordination due to his peripheral neuropathy.  On testing, he had five out of five strength of the bilateral upper extremities, but diminished grip strength, which the VA examiner attributed to joint pain and not to the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities.  The Veteran had full strength in his bilateral lower extremities, but exhibited a wide-based, shuffling gait, and was unable to balance for toe-heel walking or tandem walking.  A nerve conduction study showed evidence of motor and sensory peripheral neuropathy affecting his bilateral lower and upper extremities.  The examiner opined that the Veteran's peripheral neuropathy would have no significant effect on his occupation as a maintenance worker, but would have mild effect on his ability to participate in recreation, moderate effect on his ability to exercise, and severe effect on his ability to participate in sports.  The examiner further opined that the peripheral neuropathy would have no effect on the Veteran's ability to perform chores, shop, travel, feed himself, or dress and groom himself.

In April 2011, also prior to the Veteran's submission of a claim for a TDIU, the Veteran was afforded a VA examination with regard to his service-connected ischemic heart disease.  The April 2011 VA examiner noted that the Veteran reported dyspnea, fatigue, angina, and dizziness at 3 to 5 METs, which is a level of exertion consistent with activities such as light yard work, mowing, and brisk walking.  The VA examiner opined that the Veteran's ischemic heart disease does not impact his ability to work.

The Veteran was afforded a general medical VA examination in February 2012 to determine the functional impact of his service-connected disabilities on his ability to work.  The Veteran indicated that he was no longer working "due to the bad arthritis in knees," which limits walking.  The February 2012 VA examiner noted that the Veteran's diabetes did not require regulation of activities.  The Veteran reported no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the previous 12 months.  The VA examiner opined that the Veteran lacks stamina due to his service-connected diabetes.

In regard to the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, the VA examiner noted that an EMG performed on the same date as the examination showed no convincing evidence of a generalized peripheral neuropathy.  The examiner did not opine as to any functional limitations attributable to the service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.

In regard to the Veteran's service-connected ischemic heart disease, the VA examiner noted a history of myocardial infarction in 2004, and percutaneous coronary intervention in 2006.  The VA examiner noted that the Veteran reported dyspnea, fatigue, angina, and dizziness at 3 to 5 METs, which is a level of exertion consistent with activities such as light yard work, mowing, and brisk walking.  The VA examiner opined that the Veteran's ischemic heart disease, along with the Veteran's nonservice-connected degenerative joint disease of the knees, prevents the Veteran from standing for prolonged periods.

The Veteran was also afforded a peripheral nerves VA examination in February 2012 in regard to his service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  At the examination, the Veteran reported that he does not have numbness at rest, but experiences a pins and needles sensation in the soles of his feet when walking.  On a review of systems, the Veteran endorsed neurological symptoms of dizzy spells without true vertigo, recurrent back pain, and gait imbalance necessitating use of a cane.  He denied neurological symptoms of paresthesias, except the pins and needles sensation noted elsewhere in the examination report.  On examination, the Veteran was noted as carrying a cane, which he uses to take pressure off his knees.  The examiner noted that the Veteran was unable to touch his shoulders or reach behind his back with either hand due to shoulder pain.  The Veteran exhibited no weakness of foot eversion, inversion, dorsiflexion, or plantarflexion, and no weakness of key pinch, tip pinch, grip strength, or fingerspread.  He was able to make the "OK" sign.  He was negative for Tinel sign at the wrist, elbow, medial malleolus, and fibular head bilaterally, and negative for Phalen's sign at 30 seconds.  His gait was shuffling and limping, but he was able to walk without his cane to perform a heel-knee-shin walk and a tandem walk.  He had five out five strength throughout the upper and lower extremities.  His sensation was normal throughout the upper and lower extremities, and his sensation to vibration and position was intact.  Nerve conduction and EMG testing revealed no convincing evidence of generalized peripheral neuropathy.

In summary, the evidence shows that the Veteran has a high school education with no further vocational training.  He most recently worked as a maintenance worker at a Walmart.  His former employer has indicated that he retired from that position in October 2010.  The Veteran has indicated that he retired from that position due to neuropathy, ischemic heart disease, and degenerative joint disease of the knees, which he says prevent him from standing for long periods.  The June 2009 VA examiner opined that the Veteran's peripheral neuropathy of the bilateral upper and lower extremities had no significant effect on the Veteran's occupation as a maintenance worker.  The April 2011 VA examiner opined that the Veteran's ischemic heart disease does not impact his ability to work.  The February 2012 peripheral nerves VA examiner conducted testing on the Veteran that revealed normal strength and sensation in the upper extremities, reduced functioning in the lower extremities, and no convincing evidence of generalized neuropathy on nerve conduction study and EMG.  The February 2012 general medical VA examiner opined that the Veteran lacks stamina due to his diabetes, and that he cannot stand for prolonged periods due to his ischemic heart disease.

After thorough consideration of the evidence of record, the Board concludes that although the probative medical evidence of record shows that the Veteran likely is unable to secure or follow a physical occupation, it does not show that it is at least as likely as not that the Veteran is unable to secure or follow a sedentary substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard, the April 2011 and February 2012 VA examiners indicated that the Veteran is restricted from employment requiring physical labor.  Specifically, the Veteran is unable to stand, walk, and perform other exertional tasks for prolonged periods of time due to his service-connected diabetes and ischemic heart disease.  The Board accepts these opinions as probative evidence of the Veteran's inability to perform physical work as they are based on and consistent with the results of examination of the Veteran.

Nevertheless, the medical evidence of record does not show that the Veteran is unemployable by reason of his service-connected disabilities.  Specifically, the June 2009 VA examiner opined that the Veteran's service-connected peripheral neuropathy of the bilateral upper and lower extremities would not significantly affect the Veteran's ability to work as a maintenance worker.  The Board accepts this opinion as probative evidence of the Veteran's ability to work as it was based on and is consistent with an examination of the Veteran, which revealed among other things, five out of five strength of the bilateral upper extremities, except diminished grip strength medically attributable to pain in the joints and not the service-connected peripheral neuropathy of the bilateral upper and lower extremities.

At the February 2012 peripheral nerves VA examination, the Veteran denied neurological symptoms of paresthesias, except a pins and needles sensation in his lower extremities.  He had normal strength and normal sensation throughout the bilateral upper extremities.  He exhibited no weakness of key pinch, tip pinch, grip strength, or fingerspread.  He was able to make the "OK" sign.  He was negative for Tinel sign at the wrist, elbow, medial malleolus, and fibular head bilaterally, and negative for Phalen's sign at 30 seconds.  The nerve conduction and EMG testing revealed no convincing evidence of generalized peripheral neuropathy.  In short, the examination revealed no significant impairment in the Veteran's use of his upper extremities, similar to the June 2009 VA examination.  Because there was no significant change in the functioning of the Veteran's bilateral upper extremities between the June 2009 VA examination and the February 2012 peripheral nerves VA examination, the June 2009 VA examiner's opinion that the Veteran's peripheral neuropathy of the bilateral upper extremities still accurately describes his level of functioning.  Therefore, the Board finds that, consistent with the June 2009 VA examiner's opinion, which the Board finds highly probative, the Veteran's ability to work is not significantly limited by his service-connected peripheral neuropathy of the bilateral upper extremities.

The Board acknowledges that the Veteran has been rated as 10 percent disabled due to his peripheral neuropathy of the right upper extremity and as 10 percent disabled due to his peripheral neuropathy of the left upper extremity.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014).  Therefore, in assigning a 10 percent rating for these disabilities, VA has acknowledged that they have an adverse impact on the Veteran's earning capacity and, thus, his ability to be gainfully employed.  The Veteran's 10 percent rating indicates mild incomplete paralysis of the median nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516 (2014).  As previously stating, this rating is based on average impairment, and not the Veteran's actual level of impairment.  Terms such as "mild," "moderate," and "severe" are not defined in the regulations, and only generally describe a Veteran's level of disability.  In this case, the February 2012 peripheral nerves VA examination report contains observed signs and symptoms indicative of the Veteran's actual level of impairment.  The report indicates that on examination, the Veteran was unable to touch his shoulders or reach behind his back with either hand due to shoulder pain.  However, the Veteran exhibited no weakness of key pinch, tip pinch, grip strength, or fingerspread.  He was able to make the "OK" sign.  He was negative for Tinel sign at the wrist, elbow, medial malleolus, and fibular head bilaterally, and negative for Phalen's sign at 30 seconds.  He had full strength throughout the bilateral upper extremities.  His sensation was normal throughout the bilateral upper extremities, and his sensation to vibration and position was intact.  Thus, the objective signs observed on examination show that the Veteran may be limited in his ability to touch his shoulders or reach behind his back, but that he has no limitation in gripping, fingering, and handling.  The Board affords greater probative weight to the contemporaneous medical findings than to the general rating criteria under DC 8516.  Although the Veteran's 10 percent ratings for the bilateral upper extremities under DC 8516 indicate some level of impairment, the clinical medical evidence of record supports a finding that his service-connected peripheral neuropathy of the bilateral upper extremities does not significantly limit his ability to work.

Accordingly, the Veteran is limited to sedentary work by his service-connected ischemic heart disease and diabetes.  However, his ability to perform sedentary work is not additionally limited by any of his service-connected disabilities.  The Board concludes that, as the Veteran is able to perform essentially a full range of sedentary work, he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16 (2014).

In determining whether the Veteran is entitled to a TDIU, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. §§ 4.16.  As noted above, the Veteran has indicated that he has a high school education with no additional training.  The Board finds that the Veteran's high school education is not inconsistent with an ability to perform sedentary work of an unskilled or semi-skilled nature, such as clerical work.  The Veteran has past work experience as a maintenance worker and as a factory worker at a concrete block plant.  The Board finds that although the Veteran may no longer be able to perform his past work, his work history would not prevent him from transitioning to a sedentary occupation, or securing or following a sedentary occupation.

The Board also considered the Veteran's lay statements that his service-connected disabilities prevent him from securing or following substantially gainful employment, and that he experiences difficulty with gripping, driving, standing, and walking for long periods of time.  See Notice of Disagreement, received in May 2012.  The Veteran's assertion that he has difficulty standing and walking for long periods of time is consistent with the findings and opinions of the VA examiners.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties are consistent with a finding that the Veteran is not unable to secure or follow a substantially gainful sedentary occupation.

However, the Board does not find the Veteran credible in his contentions that he is unable to secure or follow a substantially gainful occupation due solely to his service-connected disability and that he has difficulties with gripping for two reasons.  First, such contentions are inconsistent with the objective medical evidence of record.  Specifically, as detailed above, the medical evidence of record shows that the Veteran's service-connected disabilities would limit him to sedentary occupations, and do not show that he would be unable to secure or follow a substantially gainful sedentary occupation due solely to his service-connected disabilities.  In addition, the medical evidence of record, particularly the June 2009 VA examination report and the February 2012 peripheral nerves VA examination report, shows that the Veteran does not have problems gripping due to the service-connected disabilities.  At the June 2009 VA examination, the Veteran did have diminished grip strength, but such was medically attributed to nonservice-connected joint pain and not to the service-connected peripheral neuropathy.  The Veteran otherwise had full strength of the bilateral upper extremities.  At the February 2012 peripheral nerves VA examination, the Veteran had no weakness of key pinch, tip pinch, grip strength, or fingerspread; was able to make the "OK" sign; and had negative Tinel's and Phalen's signs.  He also had full strength throughout the bilateral upper extremities.  The record is therefore absent for any evidence of difficulty gripping that is medically attributable to the service-connected disabilities.  Second, the Veteran has made statements that directly contradict both contentions.  Specifically, the Veteran stated to the February 2012 general medical VA examiner, "I am not working due to the bad arthritis in [my] knees."  The Veteran is not service connected for arthritis of the knees.  Thus, the Veteran himself attributed his current unemployment to a nonservice-connected disability.  In addition, during the review of symptoms portion of the February 2012 peripheral nerves VA examination, the Veteran denied extremity paresthesias other than pins and needles sensation in the lower extremities.  In other words, he did not endorse difficulties with gross or fine manipulation with the upper extremities, to include difficulties with gripping.

Although the Veteran is competent to report observable symptoms he experiences, as a lay person he is not competent to provide opinion as to medical questions.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, due to his contradicting statements concerning his reasons for not working and his difficulties with gripping, and lack of support for such assertions in the objective medical evidence, the Board finds his statements to be less than credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining credibility of the evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  Consequently, the Board finds the Veteran's statements concerning his unemployability due to service-connected disabilities to be less probative than the VA examination reports and other medical evidence of record.

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  The Veteran is limited to sedentary work by his service-connected disabilities.  He has a high school education and a history of working in physical occupations.  The Veteran's education and occupational experience do not further limit his ability to secure and maintain substantially gainful sedentary employment.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.  Accordingly, a TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


